      Case 4:19-cr-00514-DPM Document 132 Filed 09/01/21 Page 1 of 4



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:19-cr-514-DPM

DONALD BILL SMITH and
SAMUEL SHERMAN                                           DEFENDANTS

                                 ORDER
     1. As requested, the United States provided the Court with
Smith's statements in an in camera submission and three supplements.
Doc. 98. So that the record is complete, the Court directs the United
States to file those papers ex parte and under seal. Sherman's lawyers
have informally asked the Court to release Smith's statements.         If
counsel has authority for that release, then the Court would welcome it
at the pretrial. At this point, however, Sherman's request appears akin
to one for early disclosure of Jencks material because Smith's statements
would all be offered through other witnesses. 18 U.S.C. § 3500; United
States v. White, 750 F.2d 726, 728-29 (8th Cir. 1984).
     2. Sherman's and Smith's motions to sever their trials, Doc. 88
& 91, are denied. First, there is no prejudicial joinder. This appears to
be a typical conspiracy case - not that "rare case" where alleged co-
conspirators must be tried separately to avoid prejudice. United States
v. Spotted Elk, 548 F.3d 641, 657-58 (8th Cir. 2008); United States v.
Frazier, 280 F.3d 835, 844 (8th Cir. 2002). It's clear from the parties'
      Case 4:19-cr-00514-DPM Document 132 Filed 09/01/21 Page 2 of 4



papers that there will be disagreement about the admissibility of certain
evidence and statements. Those disputes, though, aren't grounds for
a severance. Instead, as in most cases, they can be taken up before and
during trial; and the risks posed by a joint trial can be mitigated by the
Court's instructions.    Frazier, 280 F.3d at 844.    Further, while the
Confrontation Clause doesn't apply to non-testimonial statements,
United States v. Dale, 614 F.3d 942, 954-56 (8th Cir. 2010), the Court will
nonetheless consider whether statements not made in furtherance of
the conspiracy should be redacted to avoid confusing the jury and
impairing the jury's ability to compartmentalize the evidence against
each Defendant.
     Second, the issue of antagonistic defenses is too tenuous to
warrant severance. Conflicting defenses require severance "only when
there is a danger that the jury will unjustifiably infer that this conflict
alone demonstrates that both are guilty." United States v. Anderson, 783
F.3d 727, 743 (8th Cir. 2015) (quotation omitted). "It is not sufficient
that one defendant be taking the position that he knew nothing of the
crime while asserting that his codefendant was involved." United States
v. Lynch, 800 F.2d 765, 768 (8th Cir. 1986). At this point, the risk of
irreconcilable defenses remains too speculative to warrant severance.
     3. Sherman's motion to exclude evidence or to sever counts,
Doc. 96, is denied as moot. The Superseding Indictment eliminates the
overlap between Count 3 and Sherman's 2013 conviction. Doc. 103 at 2.
And while the threat of new charges in 2016 is intrinsic to this case, the
                                   -2-
       Case 4:19-cr-00514-DPM Document 132 Filed 09/01/21 Page 3 of 4



United States no longer intends to offer evidence that Sherman was
actually charged in 2016 and convicted in 2018 of a drug trafficking
conspiracy.    Doc. 107 at 4.   The Court notes, however, Sherman's
warning shot about the potential for lurking double jeopardy issues.
Doc. 113.
     4. The Court construes Smith's response, Doc. 122, as a motion to
exclude the United States' proposed Rule 404(b) evidence against him.
The United States intends to introduce evidence that Smith pleaded
guilty to aggravated assault with a deadly weapon in 2007. It argues
that this evidence is relevant to prove Smith's "intent to carry a firearm
when confronting the CS and opportunity and plan to harm the CS and
cause her death." Doc. 90 at 10.
     The Court disagrees with the United States' opportunity and plan
theories.     Under this Rule of Evidence, "opportunity" is best
understood in terms of one's mental capacity or physical ability to
commit a crime; and "plan" is aimed at "proving the charged crime by
showing it formed part of a larger plan that included the uncharged
crime." WRIGHT AND GRAHAM, 22B FEDERAL PRACTICE AND PROCEDURE
§5249 at 200-02 & § 5252 at 264 (2017). Smith's alleged conduct in 2007
serves neither purpose.
     The United States 1s correct, however, that this evidence is
relevant to intent- that is, to proving that Smith knowingly carried a
firearm rather than doing so mistakenly or inadvertently. United States
v. Green-Bowman, 816 F.3d 958, 963 (8th Cir. 2016). That issue is narrow,
                                   -3-
       Case 4:19-cr-00514-DPM Document 132 Filed 09/01/21 Page 4 of 4



though. And while Smith's not guilty plea puts every element of each
offense at issue, it seems unlikely that knowledge of the firearm will be
a point of serious contention. The probative value of the evidence is
therefore minimal.     By contrast, the potential unfair prejudice is
significant. Even with a proper limiting instruction, the jury will be
tempted to conclude that because Smith violently confronted a woman
with a gun in the past, he likely did so here .. The motion to exclude this
prior bad act evidence is therefore granted. If, however, Smith puts
knowledge of the firearm or intent to carry it more squarely at issue,
then the Court will reconsider its ruling.
     5. The Court will take up the remaining motions at the pretrial
conference this afternoon.
     So Ordered.


                                  D.P. Marshallr.
                                  United States District Judge




                                    -4-
